749 N.W.2d 743 (2008)
Rose BOGAERT, Plaintiff-Appellant,
v.
SECRETARY OF STATE and Wayne County Board of Elections Commissioners, Defendants-Appellees, and
Andrew Dillon, Intervening Defendant-Appellee.
Docket No. 136631. COA No. 285826.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.